       Case 3:19-cv-06008-TSH Document 1 Filed 09/24/19 Page 1 of 10



 1   STEVEN L. DERBY, ESQ. (SBN 148372)
     CELIA L. McGUINNESS, ESQ. (SBN 159420)
 2   DEBORAH GETTLEMAN,ESQ. (SBN 267309)
     DERBY, McGUINNESS & GOLDSMITH, LLP
 3   300 Lakeside Drive Suite 1000
     Oakland, CA 94612
 4   (510) 987-8778
     (510) 359-4414
 5   info@dmglawfirm.com

 6   Attorneys for Plaintiffs
     KARLA and HOWARD MADDOX and A.M.,
 7   a minor by and through her Guardian Ad Litem
     KARLA MADDOX
 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11    KARLA MADDOX, HOWARD                          CASE NO.               19-6008
      MADDOX AND A.M., a minor by and               Civil Rights
12    through her Guardian Ad Litem KARLA
      MADDOX                                        COMPLAINT FOR INJUNCTIVE RELIEF
13                                                  AND DAMAGES:
      Plaintiffs,
14                                                  1)    Violation of the Federal Fair Housing Act, 42
      v.                                                  U.S.C. § 3601 et seq.
15                                                  2)    Violation of the Fair Employment and
      MAXIMUS REAL ESTATE PARTNERS,                       Housing Act, Cal. Gov’t Code § 12955 et seq.
16    LTD., ALAMEDA MULTIFAMILY                     3)    Violation of the Unruh Civil Rights Act, Cal.
      OWNER, LLC, individually and dba                    Civil Code §51 et seq.
17    “South Shore Apartments”, SOUTH
      SHORE APARTMENTS and DOES 1-20,
18    INCLUSIVE,                                         DEMAND FOR JURY TRIAL
19           Defendants.
20

21

22                            SUMMARY OF PARTIES AND CLAIMS

23         Plaintiffs KARLA MADDOX, HOWARD MADDOX AND A.M., a minor by and

24   through her Guardian Ad Litem KARLA MADDOX (sometimes collectively referred to as

25   “Plaintiffs”) bring this action seeking injunctive relief requiring Defendants MAXIMUS REAL

26   ESTATE PARTNERS, LTD., ALAMEDA MULTIFAMILY OWNER, LLC individually and

27   dba “South Shore Apartments”, SOUTH SHORE APARTMENTS and DOES 1-20,

28   INCLUSIVE, (sometimes collectively referred to as “Defendants”) to provide equal

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                     1          Z:\Shared\Active Cases\Maddox, Karla\Pleadings\2019 09 11 Complaint Draft-Final.docx
        Case 3:19-cv-06008-TSH Document 1 Filed 09/24/19 Page 2 of 10



 1   accommodations and services to Plaintiffs and specifically to A.M., a four-year-old child who

 2   cannot walk outside her parents’ apartment without a wheelchair due to a crippling disease.

 3   Defendants have refused to give Plaintiffs (1) a properly striped and designated accessible

 4   parking spot (2) an accessible path or other means to use the pool and spa amenities at South

 5   Shore Apartments, and (3) accessible doors within their building so that KARLA and HOWARD

 6   can safely transport A.M. into and out of their apartment.

 7

 8                                         GENERAL ALLEGATIONS

 9          1.      Defendant MAXIMUS REAL ESTATE PARTNERS, LTD. is a Delaware

10   Corporation with its principal place of business in San Francisco, California. According to its

11   website, it owns, among other things a multifamily residential housing complex located in

12   Alameda on Shorepoint Court and called “South Shore Apartments.”

13          2.      Defendant ALAMEDA MULTIFAMILY OWNER, L.L.C. is a Limited Liability

14   Company with its principle place of business in Dallas, Texas. According to public records,

15   Defendant does business under the fictitious name of “South Shore Apartments.”

16          3.      Defendant SOUTH SHORE APARTMENTS is a business entity of unknown form

17   that is identified as the “lessor” of Plaintiffs’ apartment at the South Shore Apartments. On

18   information and belief, Defendant is the property manager of “South Shore Apartments.”

19          4.      Plaintiff A.M., by and through her guardian KARLA MADDOX is a four year-old

20   girl with a crippling disease who cannot travel outside of her apartment without the assistance of

21   a specially-designed manual wheelchair that must be pushed by either her mother KARLA

22   MADDOX, her father HOWARD MADDOX or some other able-bodied person.

23          5.      Plaintiffs KARLA MADDOX and HOWARD MADDOX are the parents of

24   Plaintiff A.M. who lives with them in Building G, apartment 308 within the multifamily complex

25   known as “South Shore Apartments.”

26          6.      Currently, there is no designated reserved accessible space assigned to the

27   MADDOX family in the covered garage of the building where they live which is an amenity

28   provided to all tenants of South Shore Apartments.

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                       2          Z:\Shared\Active Cases\Maddox, Karla\Pleadings\2019 09 11 Complaint Draft-Final.docx
        Case 3:19-cv-06008-TSH Document 1 Filed 09/24/19 Page 3 of 10



 1          7.      Parking in the only designated handicapped accessible spaces at South Shore

 2   Apartments is first come first served and so KARLA and HOWARD often have to park as far

 3   away as 100 yards. This requires them to push A.M. up a steep incline to the van and then take

 4   separate trips that same distance if there are other items to carry, such as groceries. Not being able

 5   to park close to their building in a designated spot creates a hardship for the entire MADDOX

 6   family that is not experienced by people without physical disabilities or their loved ones.

 7          8.      There are two recreation areas – each containing a pool and one containing a spa –

 8   as part of the amenities offered to tenants of the “South Shore Apartments.” Neither area is

 9   accessible to Plaintiff A.M. because there is no accessible path from her apartment to either area.

10   To access these amenities, tenants are required to negotiate a set of steps which KARLA and

11   HOWARD cannot traverse with A.M.’S wheelchair.

12          9.      Currently, there are several interior doors between the apartment leased to the

13   Plaintiffs and the parking spot assigned to them. There are also several interior doors, including

14   doors that must be opened to access the elevator needed by disabled persons such as A.M. and her

15   parents, KARLA MADDOX and HOWARD MADDOX to reach the first floor to exit the

16   building. None of these doors complies with current accessibility requirements for maximum

17   opening force. (see Title 24, C.C.R Chapter 11A § 1126A and 1132A) As a result, neither parent

18   can safely transport A.M. through those doors to the parking lot or to the outside of their

19   apartment building without risk of injury to A.M. or themselves.

20          10.     Since at least March of 2019, Plaintiff KARLA MADDOX has repeatedly asked as

21   an accommodation of A.M.’s disability, that her family be assigned a reserved accessible parking

22   space in their building and that the complex provide some means for A.M. to enjoy the pool and

23   spa amenities available to children who live in the complex who do not use a wheelchair for

24   ambulation. In response, Defendants have refused to provide such access and accommodation and

25   in fact told Plaintiff KARLA MADDOX that if she did not like it at “South Shore Apartments”

26   then they would “allow” her to “break her lease” and leave.

27          11.     KARLA and HOWARD do not want to and should not have to move. Southshore

28   Apartments is a beachfront apartment complex located next to a large park in Alameda with

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        3         Z:\Shared\Active Cases\Maddox, Karla\Pleadings\2019 09 11 Complaint Draft-Final.docx
           Case 3:19-cv-06008-TSH Document 1 Filed 09/24/19 Page 4 of 10



 1   accessible trails. They are asking only that A.M. and their family be able to enjoy the property in

 2   the same way as nondisabled people, which is what the law requires.

 3            12.    Before filing suit, Plaintiffs through their counsel wrote to Defendants once again

 4   asking for accommodations for A.M.’s disability and equal access to the services and amenities of

 5   “South Shore Apartments” including the previous requests made by KARLA.

 6            13.    Defendants, through their attorney responded asking for a specific proposal. In

 7   order to make specific proposal on accessible parking and an accessible path to the pool and spa

 8   amenities, a site inspection was performed which identified additional barriers along the

 9   accessible path to the garage where the MADDOX family would park and the pool and spa

10   closest to them.

11            14.    Thus, in addition to a specific proposal on the issued addressed in counsel’s first

12   letter, counsel asked on behalf of his clients that the door openers on several doors in Building G

13   be adjusted to comply with current applicable regulations.

14            15.    Defendants never responded necessitating this action.

15            16.    By refusing to respond to Plaintiffs’ requests or engage in the interactive process,

16   Defendants have constructively denied the accommodations A.M. is entitled to, in violation of the

17   state and federal nondiscrimination laws outlined below.

18                                                JURISDICTION

19            17.    This Court has jurisdiction over the claims brought under federal law pursuant to

20   28 U.S.C. §§ 1331 for violations of 29 U.S.C. § 794. This Court has jurisdiction over the pendent

21   state law claims brought under California law pursuant to 28 U.S.C. § 1367.

22                                                   VENUE

23            18.    Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is founded on

24   the fact that the real property which is the subject of this action is located in this District and that

25   Plaintiffs’ causes of action arose in this District.

26   ///

27   ///

28   ///

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                            4       Z:\Shared\Active Cases\Maddox, Karla\Pleadings\2019 09 11 Complaint Draft-Final.docx
        Case 3:19-cv-06008-TSH Document 1 Filed 09/24/19 Page 5 of 10



 1                               FIRST CAUSE OF ACTION:
                       VIOLATION OF THE FEDERAL FAIR HOUSING ACT
 2                              AGAINST ALL DEFENDANTS
                                  [42 U.S.C. § 3601 ET SEQ.]
 3

 4          19.     Plaintiff re-pleads and incorporates by reference, as if fully set forth again herein,

 5   the factual allegations contained in Paragraphs 1 through 18 above.

 6          20.     Based upon the foregoing, Plaintiff A.M. is a “handicapped person” as defined at

 7   42 U.S.C. § 3602 of the Federal Fair Housing Act (FFA).

 8          21.     Based upon the foregoing, Plaintiffs KARLA MADDOX and HOWARD

 9   MADDOX are each “closely associated” to a handicapped person as defined in the FFA.

10          22.     As a provider of multifamily housing, Defendants are required to grant requests for

11   changes in rules, policies, practices or services when it may be necessary to afford a handicapped

12   person equal opportunity to use and enjoy the dwelling.

13          23.     Defendants have refused to make any changes in “rules, policies, practices or

14   services” when it is certainly necessary to allow Plaintiffs to enjoy the parking, pool and spa

15   amenities given Plaintiff A.M.’s disability.

16          24.     Based upon the foregoing, Defendants have “discriminate(d) ...in the provision of

17   services or facilities in connection with ..a dwelling” to wit the aforementioned “South Shore

18   Apartments” because of the handicap of Plaintiff A.M. and are thus liable therefor pursuant to 42

19   U.S.C. § 3604(f)(2).

20          25.     Plaintiffs have each suffered actual damages as a result of Defendants’ refusal to

21   either make the amenities accessible or provide some alternative accommodation such as

22   providing the parking and spa amenities in a different accessible location.

23          26.     Such damages exceed $75,000 and continue so long as Defendants are allowed to

24   continue to violate the law.

25          27.     Plaintiffs have no adequate remedy at law to compensate them for the loss of

26   opportunity to enjoy the amenities for which they pay and therefore seek, in addition to all

27   appropriate actual damages, an order from this court enjoining Defendants to make the required

28   changes to allow Plaintiffs equal access to the amenities of “South Shore Apartments” and to

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        5         Z:\Shared\Active Cases\Maddox, Karla\Pleadings\2019 09 11 Complaint Draft-Final.docx
           Case 3:19-cv-06008-TSH Document 1 Filed 09/24/19 Page 6 of 10



 1   require that they cease and desist from and take adequate steps to prevent any such discrimination

 2   in the future.

 3            WHEREFORE, Plaintiffs request relief as outlined below.

 4

 5                            SECOND CAUSE OF ACTION
             VIOLATION OF CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT
 6                            AGAINST ALL DEFENDANTS
                              [Cal. Gov’t Code § 12955 et seq.]
 7

 8           28.      Plaintiffs re-plead and incorporate by reference, as if fully set forth again herein,

 9   the factual allegations contained in Paragraphs 1- 27 above.

10           29.      The “South Shore Apartments” is a multifamily complex consisting of at least

11   three rental apartment dwelling units and one elevator and is thus a “covered multifamily

12   dwelling unit” as defined in Cal. Gov’t Code § 12955.1.1.

13           30.      Based upon the foregoing, Plaintiff A.M. is a “person with a disability” as defined

14   at Cal. Gov’t Code § 12955.3 and § 12926.

15           31.      Defendants are each the owner of a “covered multifamily dwelling unit” to wit the

16   aforementioned “South Shore Apartments.”

17           32.      As the owner of a “covered multifamily dwelling unit” it is unlawful for

18   Defendants to, among other things, discriminate against any person on the basis of disability. Cal.

19   Gov’t Code § 12955.

20           33.      “Discriminate” for purposes of § 12955 includes the “refusal to make reasonable

21   accommodations in rules, policies, practices or services when those accommodations may be

22   necessary to afford a disabled person equal opportunity to use and enjoy a dwelling.” Cal. Gov’t

23   Code § 12927 (c)(1).

24           34.      Based upon the foregoing, Defendants have each violated the FEHA by refusing to

25   grant Plaintiffs’ requests as set forth above.

26           35.      Plaintiffs have each suffered actual damages as a result of Defendants’ refusal to

27   either make the amenities accessible or to provide some alternative accommodation.

28   ///

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                          6         Z:\Shared\Active Cases\Maddox, Karla\Pleadings\2019 09 11 Complaint Draft-Final.docx
           Case 3:19-cv-06008-TSH Document 1 Filed 09/24/19 Page 7 of 10



 1           36.        Such damages exceed $75,000 and continue so long as Defendants are allowed to

 2   continue to violate the law.

 3           37.        Plaintiffs have no adequate remedy at law to compensate them for the loss of

 4   opportunity to enjoy the amenities for which they pay and therefore seek, in addition to all

 5   appropriate actual damages, an order from this court enjoining Defendants to make the required

 6   changes to allow Plaintiffs equal access to the amenities of “South Shore Apartments” and to

 7   require that they cease and desist from and take adequate steps to prevent any such discrimination

 8   in the future.

 9                 WHEREFORE, Plaintiffs request relief as outlined below.

10

11                                 THIRD CAUSE OF ACTION
                       VIOLATION OF CALIFORNIA UNRUH CIVIL RIGHTS ACT
12                                AGAINST ALL DEFENDANTS
                                    [CIVIL CODE § 51 et. seq.]
13

14            38.       Plaintiffs re-plead and incorporate by reference, as if fully set forth again herein,

15   the factual allegations contained in Paragraphs 1 through 37 above.

16            39.       As owners of a “Business Establishment” to wit the aforementioned “South Shore

17   Apartments” Defendants are required to, among other things, provide Plaintiffs as a disabled

18   person and people closely associated with a disabled person, “full and equal accommodations,

19   advantages, facilities, privileges, or services” of the “South Shore Apartments.”

20            40.       Based upon the foregoing, Defendants have intentionally refused despite being

21   aware of their obligations under the law to provide “full and equal accommodations” to Plaintiffs

22   by refusing to make any change in the parking pool or spa amenities to allow Plaintiffs KARLA

23   MADDOX and HOWARD MADDOX to safely transport their daughter A.M. around the

24   property or off the property by car.

25            41.       Defendants have further been advised that Plaintiffs have suffered injury and

26   damage to their property as a result of Defendants’ refusal to make the requested changes and

27   they still refuse to do so.

28   ///

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                            7         Z:\Shared\Active Cases\Maddox, Karla\Pleadings\2019 09 11 Complaint Draft-Final.docx
           Case 3:19-cv-06008-TSH Document 1 Filed 09/24/19 Page 8 of 10



 1             42.    Plaintiffs do not claim a violation of the Americans with Disabilities Act (ADA) as

 2   incorporated into Unruh, Civil Code section 51(f). They claim a violation of Civil Code section

 3   51(b), independently of the ADA under State law.

 4             43.    Defendants’ stubborn refusal to provide disabled tenants with accessible paths of

 5   travel, accessible parking and access to pool and spa amenities demonstrates a knowing and

 6   conscious disregard for the law in general and the rights of disabled tenants in particular. Such

 7   conduct justifies an award of treble, punitive and exemplary damages in addition to all other relief

 8   sought.

 9             44.    As a result of Defendants’ acts and omissions, Plaintiffs each suffered actual

10   harms and losses including but not limited to physical injuries and physical and mental pain, fear,

11   degradation, embarrassment, humiliation and severe emotional distress because of the

12   discrimination that they each experienced and other unlawful acts of Defendants.

13             45.    Plaintiffs’ harms and losses are ongoing so long as Defendant does not modify its

14   policies and procedures and provide fully-accessible facilities for Plaintiffs and other persons

15   with mobility disabilities.

16             46.    Such damages exceed $75,000 and continue so long as Defendants are allowed to

17   continue to violate the law.

18             47.    Plaintiffs have no adequate remedy at law to compensate them for the loss of

19   opportunity to enjoy the amenities for which they pay and therefore seek, in addition to all

20   appropriate actual damages, an order from this court enjoining Defendants to make the required

21   changes to allow Plaintiffs equal access to the amenities of “South Shore Apartments” and to

22   require that they cease and desist from and take adequate steps to prevent any such discrimination

23   in the future.

24             48.    Based upon the foregoing, Plaintiffs are entitled to statutory damages, actual

25   damages, punitive and exemplary damages as set forth below.

26   ///

27   ///

28   ///

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                         8         Z:\Shared\Active Cases\Maddox, Karla\Pleadings\2019 09 11 Complaint Draft-Final.docx
           Case 3:19-cv-06008-TSH Document 1 Filed 09/24/19 Page 9 of 10



 1                                                 PRAYER

 2            Plaintiffs have no adequate remedy at law to redress the wrongs suffered as set forth in

 3   this Complaint. Plaintiffs have suffered and will continue to suffer irreparable injury as a result

 4   of the unlawful acts, omissions, policies, and practices of the Defendants as alleged herein, unless

 5   Plaintiffs are granted the relief they request. Plaintiff and Defendants have an actual controversy

 6   and opposing legal positions as to Defendants’ violations of the laws of the United States and the

 7   State of California. The need for relief is critical because the rights at issue are paramount under

 8   the laws of the United States and the State of California.

 9            WHEREFORE, Plaintiffs pray for judgment and the following specific relief against

10   Defendants:

11            1.     For an order enjoining Defendant, their agents, officials, employees, and all

12   persons acting in concert with them:

13                    a.      From continuing the unlawful acts, conditions, and practices described in

14                            this Complaint;

15                    b.      To modify The Property’s facilities to make them accessible to and

16                            useable by all persons with physical disabilities or to provide equivalent

17                            amenities by other means;

18                    c.      To train each of Defendants’ employees and agents in how to

19                            accommodate the rights and needs of physically disabled persons;

20                    e.      To implement nondiscriminatory protocols, policies, and practices for

21                            accommodating persons with mobility disabilities, and

22            2.      That the Court retain jurisdiction over the Defendants until such time as the Court

23   is satisfied that Defendants’ unlawful policies, practices, acts and omissions, as complained of

24   herein no longer occur, and cannot recur;

25            3.      Award to Plaintiffs all appropriate damages, including but not limited to statutory

26   damages, general damages, treble damages and punitive damages in amounts within the

27   jurisdiction of the Court, all according to proof;

28   ///

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                          9       Z:\Shared\Active Cases\Maddox, Karla\Pleadings\2019 09 11 Complaint Draft-Final.docx
       Case 3:19-cv-06008-TSH Document 1 Filed 09/24/19 Page 10 of 10



 1          4.       Award to Plaintiffs all reasonable statutory attorney fees, litigation expenses, and

 2   costs of this proceeding as provided by federal and state law;

 3          5.       Award prejudgment interest pursuant to California Civil Code § 3291; and

 4          6.       Grant such other and further relief as this Court may deem just and proper.

 5

 6

 7

 8   Dated: September 24, 2019                      DERBY, McGUINNESS & GOLDSMITH, LLP

 9
                                                        /s/ Steven L. Derby
10                                                  By Steven L. Derby
                                                    Attorneys for Plaintiffs
11

12

13

14
                                           DEMAND FOR JURY
15
            Each Plaintiff hereby demands a jury for all claims for which a jury is permitted.
16

17   Dated: September 24, 2019                      DERBY, McGUINNESS & GOLDSMITH, LLP

18

19                                                      /s/ Steven L. Derby
                                                    By Steven L. Derby
20                                                  Attorneys for Plaintiffs

21

22

23

24

25

26

27

28

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                       10        Z:\Shared\Active Cases\Maddox, Karla\Pleadings\2019 09 11 Complaint Draft-Final.docx
